Citation Nr: 1340537	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1976 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss has worsened since the previous VA examination in July 2008, more than five years ago.  See May 2010 substantive appeal; October 2013 Appellate Brief.  Thus, the Veteran should be provided with an opportunity to report for a VA examination to ascertain the current severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board finds that the issue of entitlement to a higher rating for tinnitus must be remanded for the issuance of a statement of the case (SOC).  In the August 2008 rating decision, the RO also denied the Veteran's claim for entitlement to an evaluation in excess of 10 percent for tinnitus.  In an August 2009 notice of disagreement, the Veteran stated that "I whole heartedly disagree with this decisions."  The appellant did not indicate that he only wished to appeal the issue of entitlement to a higher evaluation for hearing loss.  As the statement expresses disagreement with the August 2008 rating decision, it can be construed as a notice of disagreement with the denial of a higher evaluation for service-connected tinnitus.  See 38 C.F.R. § 20.201 (2013).  Accordingly, the Board finds that this issue should be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

The Veteran has received treatment for his bilateral hearing loss at VA and the VA treatment records in the file only date to May 2010.  Consequently, the Board requests the Veteran's complete VA treatment records from May 2010 to present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from May 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any record obtained have been associated with the claims file, schedule the Veteran for a VA audiology examination to determine the extent of his bilateral hearing loss.  

Forward the claims file to the examiner for review.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the effects of the Veteran's hearing disability on his occupational functioning and daily activities.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation as to why such testing cannot be completed.

3.  Provide the Veteran with a statement of the case as to the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4.  Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


